198 S.W.3d 654 (2006)
Tareasa Lynn HAARUP, Respondent,
v.
Paul Arthur HAARUP, Appellant.
No. WD 65705.
Missouri Court of Appeals, Western District.
August 22, 2006.
Bradley P. Grill, Kansas City, MO, for appellant.
Raymond R. Calkins, Kansas City, MO, for respondent.
Before SMART, P.J., ULRICH and HARDWICK, JJ.

ORDER
PER CURIAM.
Paul Haarup (Father) appeals from the judgment denying his motion to modify custody with regard to his daughter, Britny. Upon review of the briefs and the record, we find no error and affirm the trial court's judgment. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).